DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims18-33 are pending in the application.  Claims 1-17 have been cancelled.  Claims 18-33 have been added
Amendments to the specification, filed on 3 June 2021, have been entered in the above-identified application.

Terminal Disclaimer
The terminal disclaimer filed on 3 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,801,249 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 3 June 2021, regarding the double patenting rejections made of record, have been fully considered and are deemed persuasive.  The double patenting rejections made of record have been withdrawn in view of the terminal disclaimer filed 3 June 2021.

Applicant's arguments in the response filed 3 June 2021, regarding the claim objections made of record, have been fully considered and are deemed persuasive.  The objections made of record have been withdrawn in view of applicant's arguments and amendments to the claims.

Applicant's arguments in the response filed 3 June 2021, regarding the 35 U.S.C. §112 rejections made of record, have been fully considered and are deemed persuasive.  The rejections made of record have been withdrawn in view of applicant's arguments and amendments to the claims.

Applicant's arguments in the response filed 3 June 2021, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered but are deemed unpersuasive.
Applicant argues that the prior art fails to disclose the having: "a longitudinal direction and a functional direction which is perpendicular to said longitudinal direction, the width defined between the side surfaces of the sealing tape and thus corresponds to said functional direction"; "the plurality of barrier layers to be arranged behind one another in a row in the longitudinal direction of the sealing tape and to extend over at least 50% of the width of the sealing tape roll, i.e. in parallel to the functional direction"; or "a main advantage of reducing the presence of local differences in the water vapor diffusion resistance along the longitudinal direction of the sealing tape".  The examiner respectfully disagrees.  In response to applicant's argument that the references fail to In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also argues that neither Komma nor Deiss'348 disclose a barrier layer arrangement running transverse to the longitudinal direction, and that such a limitation would be counterintuitive in light of the two references.  The examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
The applicant further argues that it would not be possible for a person of ordinary skill in the art to have incorporated the barrier layers of Komma into the cuts in the sealing tape of Deiss'309, in order to arrive at the claimed invention.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the barrier layers of Komma between the plurality of sealing tape sections of the sealing tape roll disclosed by Deiss'309, from the stand-point of adapting the air permeability properties of the sealing tape to respective requirements ([0002] of Komma).  Furthermore, it would have also been obvious to one of ordinary skill in the art at the time of the invention to have combined the sheet-type strip of Deiss'348 with the plurality of barrier layers of the sealing tape roll disclosed by Deiss'309 in view of Komma, from the stand-point of having improved sealing function, wherein the equipping of the flexible foam with the sheet-type strip can be easily automated ([0011] of Deiss'348
Therefore, in light of applicant's arguments, it is the decision of the examiner that the rejections made of record over Deiss'309 in view of Komma and over Deiss'309 in view of Komma and Deiss'348 are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 18-22, 24, 25, 27, 30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Deiss (US 2012/0058309 A1) (referred to herein as "Deiss'309") in view of Komma et al. (EP 2666947 A2).
Regarding Claim 18:  Deiss'309 discloses a sealing tape of flexible, compressible foam having two side surfaces, a top surface, and a bottom surface, the side surfaces extending along a longitudinal direction, which can be wound up into a roll ([0002], [0005], [0015], and [0025] of Deiss'309).  Deiss'309 also discloses that the foam strip comprises a plurality of three-dimensional foam segments which are separated from each other by buts extending from the top surface to the bottom surface into the foam strip, at least some of the plurality of foam segments are surrounded by other ones of the plurality of foam segments in the longitudinal direction and in a direction transverse to the longitudinal direction (figure 1 and [0005] of Deiss'309).  It is also disclosed by Deiss'309 that the sealing tape comprises a foam strip (ref. #2) that extends farther in the longitudinal direction that in its transverse direction, the foam strip ref. #10) arranged in rows and columns obtained from cuts (ref. #12) (figure 1 and [0024]-[0026] of Deiss'309).  Deiss'309 further discloses that the cuts can run essentially perpendicular to the side surfaces (ref. #4) of the foam strip or can be in other directional and regular pattern ([0029] of Deiss'309).  Specifically, Deiss'309 provides for --a sealing tape roll of a sealing tape of flexible, compressible foam, wherein the sealing tape comprises an upper surface, a bottom surface, and two side surfaces connecting the top surface and the bottom surface, and a longitudinal direction, which is parallel to the bottom surface and to the side surfaces; wherein the sealing tape is wound up into the sealing tape roll around an axis transverse to the longitudinal direction of the sealing tape in such a way that the top surface of one turn rests against the bottom surface of an adjacent turn of the sealing tape roll, and the side surfaces of the sealing tape form end surfaces of the sealing tape roll, wherein a width of the sealing tape roll is defined as a distance from one end surface to the opposite end surface of the sealing tape roll; wherein the sealing tape comprises a plurality of sealing tape sections, which, in an unwound state of the sealing tape, are arranged behind one another in a row in the longitudinal direction--
Deiss'309 fails to disclose --a plurality of barrier layers, wherein a barrier layer of the plurality of barrier layers is arranged between each pair of adjacent sealing tape sections of the plurality of sealing tape sections; and wherein the plurality of barrier layers extend over at least 50% of the width of the sealing tape roll between the opposite end surfaces of the sealing tape roll--.
Komma discloses a foam sealing tape having a barrier layer which extends at least partially over the cross-section of an air passage path that runs transverse to the figures 1A, 1B, [0001], and [0006] of Komma).  Komma also discloses that the position and depth of the incision of the sealing tape can be varied with regards to its extension to the broad side and/or its distance from the narrow sides of the sealing tape, wo that the position of the barrier layer within the sealing tape also varies practically as desired as to be optimally adapted to different requirements ([0007] of Komma). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the barrier layers of Komma between the plurality of sealing tape sections of the sealing tape roll disclosed by Deiss'309 in order to have --a plurality of barrier layers, wherein a barrier layer of the plurality of barrier layers is arranged between each pair of adjacent sealing tape sections of the plurality of sealing tape sections; and wherein the plurality of barrier layers extend over at least 50% of the width of the sealing tape roll between the opposite end surfaces of the sealing tape roll--.  One of ordinary skill in the art would have been motivated to have incorporated the barrier layers of Komma between the plurality of sealing tape sections of the sealing tape roll disclosed by Deiss'309, from the stand-point of adapting the air permeability properties of the sealing tape to respective requirements ([0002] of Komma).
Regarding Claim 19:  Deiss'309 in view of Komma discloses that the plurality of barrier layers are perpendicular to the bottom surface and to the side surfaces, so that they extend axially relative to the sealing tape roll (figures 1A and 1B of Komma; figure 1 and [0029] of Deiss'309
Regarding Claim 20:  Deiss'309 in view of Komma discloses that, in the unwound state of the sealing tape, the plurality of barrier layers are arranged at a slant to the top surface and to the bottom surface and are perpendicular to the side surfaces ([0029] of Deiss'309).
Regarding Claim 21:  Deiss'309 in view of Komma discloses that, in the unwound state of the sealing tape, the plurality of barriers layers are perpendicular to the bottom surface and arranged at a slant to the side surfaces ([0029] of Deiss'309; [0007] of Komma).
Regarding Claim 22:  Deiss'309 in view of Komma discloses that, in the unwound state of the sealing tape, the plurality of barrier layers are arranged at a slant to the top surface, to the bottom surface, and the two side surfaces ([0029] of Deiss'309; [0007] of Komma).
Regarding Claim 24:  Deiss'309 in view of Komma discloses that the plurality of barrier layers extend only partially between the top surface and the bottom surface of the sealing tape (figure 1A and 1B of Komma).
Regarding Claim 25:  Deiss'309 in view of Komma discloses that at least one barrier layer of the plurality of barrier layers comprises two barrier layer sections, wherein each barrier layer section rests flat against a sealing tape section adjacent to the barrier layer (figures 1A to 2B and [0034] of Komma).
Regarding Claim 27:  Deiss'309 in view of Komma discloses that the two barrier layer sections each form a leg of the at least one barrier layer, and the two legs are connected to each other by a connecting section ("middle area of the barrier layer") of the at least one barrier layer (figures 2A to 2B and [0034] of Komma
Regarding Claim 30:  Deiss'309 in view of Komma discloses that, in the unwound state of the sealing tape, the barrier layers are parallel to each other (figure 1 and [0026]-[0028] of Deiss'309).
Regarding Claim 32:  Deiss'309 in view of Komma discloses that the bottom surface of the sealing tape comprises an adhesive layer for attaching the sealing tape to a frame element ([0031] of Deiss'309).
Regarding Claim 33:  Deiss'309 in view of Komma discloses that the plurality of barrier layers pass continuously from one end surface of the sealing tape roll to the opposite end surface of the sealing tape roll ([0022] of Komma).

Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Deiss (US 2012/0058309 A1) (referred to herein as "Deiss'309") in view of Komma et al. (EP 2666947 A2) as applied to claims 1, 8, and 10 above, and further in view of Deiss (US 2013/0187348 A1) (referred to herein as "Deiss'348").
Deiss'309 in view of Komma is relied upon as described above.
Regarding Claim 28:  Deiss'309 in view of Komma fails to disclose that --the connecting section of the at least one barrier layer has a U-shape or a V-shape and is arranged in an area of the top surface or of the bottom surface of the sealing tape--.
Deiss'348 disclose a sealing tape comprising a sheet-type strip, in the shape of a U or a V, disposed between a first foam strip and a second foam strip (figures 1 to 2, and [0007]-[0010] of Deiss'348). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the sheet-type strip of Deiss'348 with the plurality of barrier the connecting section of the at least one barrier layer has a U-shape or a V-shape and is arranged in an area of the top surface or of the bottom surface of the sealing tape--.  One of ordinary skill in the art would have been motivated to have combined the sheet-type strip of Deiss'348 with the plurality of barrier layers of the sealing tape roll disclosed by Deiss'309 in view of Komma, from the stand-point of having improved sealing function, wherein the equipping of the flexible foam with the sheet-type strip can be easily automated ([0011] of Deiss'348).
Regarding Claim 26:  Deiss'309 in view of Komma and Deiss'348 discloses that the two barrier layer sections are adhered to each other (figure 1 of Deiss'348).

Allowable Subject Matter
Claims 23, 29, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private 

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781